                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

WILLIAM SPARKMON                                                                  PLAINTIFF

v.                               Case No. 4:17-cv-00799-KGB

BOBBY MAY                                                                       DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff William Sparkmon’s claims are dismissed without prejudice. The relief

requested is denied.

       It is so ordered this 6th day of March, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
